


Exhibit 10.45


CHANGE ORDER FORM
Perimeter Fencing Scope Removal, East Meter Piping Scope Change, Additional
Bathroom Facilities


PROJECT NAME:  Sabine Pass LNG Stage 3 Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: May 4, 2015
CHANGE ORDER NUMBER: CO-00003


DATE OF CHANGE ORDER: November 18, 2015
 




--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1. Per Article 6.1.B of the Agreement, Parties agree Bechtel will remove 6,800
LF of perimeter fencing from its scope. This scope is depicted in Exhibit A of
this Change Order.


2. Per Article 6.1.B of the Agreement, Parties agree a portion of the east-west
pipe rack for the feed gas connection will be completed under the Stage 2 scope
of work. This scope is depicted in Exhibit B of this Change Order.


3. Per Article 6.1.B of the Agreement, Parties agree Bechtel will pour two (2)
slabs (without piles) and provide electrical and potable water service
connections for two (2) restroom trailers in the Stage 3 area. The locations of
these slabs are depicted in Exhibit C of this Change Order as slab 1 and slab 2.
Specifically, the details include:


a.
Bechtel will provide 120 volt power and terminate in Junction Boxes in
“unclassified” area near the pipe rack location. Electrical power will be routed
in existing cable tray on an existing pipe rack.



b.
Each trailer will be provided with one source of 120V (20 amp) for lighting and
HVAC per Ameri-Can Engineering.



c.
Bechtel will provide slabs without piles to support the toilet trailers for each
of the locations. No soil improvement will be carried out.



d.
Water will be potable quality. Bechtel to provide potable water with RPZD
(Reduced Pressure Zone Device).



e.
No winterization will be provided but each will have low point drains.



f.
Potable water line and electrical 110V cable will be terminated in an
“unclassified” area near or adjacent to the Liquefaction pipe rack. SPL will
provide the interconnection utilities from Bechtel’s tie-in location to each
restroom trailer facility.



4. The cost breakdown for these scopes of work are detailed in Exhibit D of this
Change Order.


5. Schedule C-1 (Milestone Payment Schedule) of Attachment E of the Agreement
will be amended by including the milestone(s) listed in Exhibit E of this Change
Order.



--------------------------------------------------------------------------------

Adjustment to Contract Price
The original Contract Price was
$
2,987,000,000


Net change by previously authorized Change Orders (00001-00002)
$
(38,697,575
)
The Contract Price prior to this Change Order was
$
2,948,302,425


The Contract Price will be changed by this Change Order in the amount of
$
(1,626,081
)
The new Contract Price including this Change Order will be
$
2,946,676,344









--------------------------------------------------------------------------------




Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified):




Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary) N/A


Adjustment to Payment Schedule: Yes. See Exhibit E


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement:




Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: /s/ JJ Contractor /s/ EL Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.




/s/ Ed Lehotsky
 
/s/ JT Jackson
Owner
 
Contractor
Ed Lehotsky
 
JT Jackson
Name
 
Name
VP LNG Projects
 
Sr. Vice President
Title
 
Title
12/14/2015
 
11-19-15
Date of Signing
 
Date of Signing





